Citation Nr: 0822187	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  05-10 566A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for 
pneumoconiosis with elements of asbestosis and silicosis, 
also claimed as mesothelioma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from December 1955 to May 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for the 
veteran's lung disability and awarded a noncompensable 
evaluation.  The veteran subsequently relocated, and the case 
is currently before the RO in Phoenix, Arizona.  

The veteran failed to report for a Board hearing scheduled at 
the RO in January 2008.  He had not requested a postponement.  
The hearing request is considered withdrawn and the Board 
proceeds with its review of the appeal.  38 C.F.R. § 20.704 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's pneumoconiosis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6832, and is currently rated at 
0 percent disabling.  

The veteran underwent a VA examination of his lungs in June 
2003, in which the examiner described the results of lung 
volume and diffusion capacity tests as within normal limits, 
without noting the specific percentages of FVC or DLCO (SB).  
The veteran underwent a second VA examination in February 
2006, in which he was diagnosed with pneumoconiosis with 
elements of asbestosis and silicosis.  While the medical 
report refers to pulmonary function tests, no specific 
results are noted.  

Interstitial lung diseases are evaluated only on the bases of 
FVC and DLCO (SB) percentages.  38 C.F.R. § 4.97, General 
Rating Formula for Interstitial Lung Disease, DCs 6825 to 
6833.  In order for the veteran's service-connected lung 
disability to be evaluated accurately, specific numeric data 
from the pulmonary function tests must be included in the 
medical report.  The VA examinations conducted to date 
inadequate to determine the veteran's level of impairment.

In addition, the veteran asserted in his April 2005 
substantive appeal that he is unable to work full-time 
because he has difficulty breathing, raising the question of 
whether an extraschedular rating may be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  He should 
be asked to furnish documentation 
verifying that he experiences marked 
interference with employment.  The 
veteran should provide information as to 
the impact of his service connected lung 
disorder on his earning capacity.  He 
should submit any documentation of work 
accommodations made due to his service-
connected lung disorder.

2.  Schedule the veteran for a VA 
pulmonary examination, to include lung 
volume and diffusion capacity tests, to 
determine the current severity of his 
service-connected lung disorder.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

In reporting the findings, the examiner 
should include numeric values for the 
veteran's FVC and DLCO (SB).

The examiner should then provide an 
opinion as to the effect the veteran's 
lung disorder has on his ability to work.  
In doing so, the examiner should opine to 
what extent, if any, the veteran's lung 
disability causes functional or 
occupational impairment.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete 
rationale.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal, to include consideration of 
whether referral for consideration of an 
extraschedular rating is warranted.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




